Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new citations from existing prior art are provided below specifically from Takahara to address machine and field location with information.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Takahara; Kazuhiro et al. US 20150351320 A1 (hereinafter Takahara).
Re claims 1, 8, and 15, Phillips teaches
1. A computer-implemented method comprising: 
receiving, at a mobile computing device, speech data representation a spoken voice command comprising a request… (voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)… for agricultural information; 
 transmitting the speech data from the mobile computing device to a voice service provider whereby the voice service provider transforms the speech data to a sequence of request text strings; (to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
receiving, from the voice service provider, the sequence of request text strings comprising an intent string that indicates a category of the spoken voice command; (discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
based on the sequence of request text strings, generating one or more queries for obtaining one or more result sets of agricultural data relevant to the category of the spoken voice command; (results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
transmitting the one or more queries… (for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures) 
However Phillips fails to teach control of a device/machine in the context of agricultural/farming:
… to one or more agricultural data repositories, whereby the one or more agricultural data repositories retrieve and return the one or more result sets of agricultural data;; (Takahara data is extracted from repositories/ database, memory, etc. as in fig. 6 and 7 with 0003, 0020, and 0039, further user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
in response to transmitting the one or more queries to the one or more agricultural data repositories, receiving the one or more result sets of agricultural data from at least one of the one or more agricultural data repositories, the one or more result sets of agricultural data including field information specific to a field in which an agricultural machine is located, the field information including weather data, field condition data, plant data, and/or treatment data; (Takahara machine location, field location, field condition (deep patty field), treatment (cutting short), plant (straw rice variety), as in fig. 6 and 7 with 0003, 0020, and 0039, further a user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
based on the one or more result sets, generating control signals for modifying controls implemented in the agricultural machine; and (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
transmitting the control signals to the agricultural machine to cause modifying the controls implemented in the agricultural machine to control one or more agricultural tasks performed by the agricultural machine. (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Takahara to allow for a new context analogously for controlling a system, wherein Phillips is improved to implement ASR on Takahara as well the capability to control larger machines/devices using the premise of Takahara analogously but enhanced with ASR inevitably resulting in text queries i.e. derived from speech as text as a command, resulting in at the very least hands free operation for the user of a large machine providing enhanced safety.

Re claims 2, 9, and 16, Phillips teaches
2. The computer-implemented method of Claim 1, further comprising: transforming the one or more result sets of agricultural data into a sequence of response text strings; generating digitized audio data based on the sequence of response text strings; audibly playing the digitized audio data on one or more speaker devices. (for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
However Phillips fails to teach the context of agriculture machine control (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Takahara to allow for a new context analogously for controlling a system, wherein Phillips is improved to implement ASR on Takahara as well the capability to control larger machines/devices using the premise of Takahara analogously but enhanced with ASR inevitably resulting in text queries i.e. derived from speech as text as a command, resulting in at the very least hands free operation for the user of a large machine providing enhanced safety.

Re claims 3, 10, and 17, Phillips teaches
3. The computer-implemented method of Claim 1, further comprising: 
requesting additional speech data; (back and forth system dialog for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
receiving the additional speech data comprising one or more parameter clips; (TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
transmitting the additional speech data from the mobile computing device to the voice service provider to cause the voice service provider to transform the additional speech data to one or more additional text strings; (results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
receiving, from the voice service provider, the one or more additional text strings comprising one or more parameter values for the spoken voice command; (intent and context from usage history using probabilities, for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
based on the one or more parameter values, generating one or more additional queries for obtaining one or more additional result sets of agricultural data relevant to the category of the spoken voice command; (candidates, intent and context from usage history using probabilities, for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)
However Phillips fails to teach:
transmitting the one or more additional queries to the one or more agricultural data repositories; (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
in response to transmitting the one or more additional queries to the one or more agricultural data repositories, receiving one or more additional agricultural data; (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
transforming the one or more additional agricultural data into an additional sequence of response text strings; (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
generating additional digitized audio data based on the additional sequence of response text strings; (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
audibly playing the additional digitized audio data on one or more speaker devices. (Takahara user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Takahara to allow for a new context analogously for controlling a system, wherein Phillips is improved to implement ASR on Takahara as well the capability to control larger machines/devices using the premise of Takahara analogously but enhanced with ASR inevitably resulting in text queries i.e. derived from speech as text as a command, resulting in at the very least hands free operation for the user of a large machine providing enhanced safety.

Re claims 4, 11, and 18, Phillips fails to teach
4. The computer-implemented method of Claim 1, wherein the one or more result sets comprise information indicating one or more of: work prioritization information, field nutrients deficiency information, yield outcome information, weather notification information, planting recommendations, alerts, field identification data, field crop identification information or field soil characteristics information (Takahara crop or field info, alerts, etc.… user can input commands or a query to the system using an agricultural database and AI control scheme, command and control using smart phone 0015 0023 0024 0040-0042 0047 0050 with fig. 3, 6-8)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Takahara to allow for a new context analogously for controlling a system, wherein Phillips is improved to implement ASR on Takahara as well the capability to control larger machines/devices using the premise of Takahara analogously but enhanced with ASR inevitably resulting in text queries i.e. derived from speech as text as a command, resulting in at the very least hands free operation for the user of a large machine providing enhanced safety.

Re claims 5, 12, and 19, Phillips teaches
5. The computer-implemented method of Claim 1, wherein the speech data is received via a conversational user interface; wherein the conversational user interface is configured to receive audio input and generate audio output; wherein the conversational user interface operates in a hands-free mode. (for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)

Re claims 6, 13, and 20, Phillips teaches
6. The computer-implemented method of Claim 5, wherein the speech data is received as an audio recording started upon selecting a microphone icon displayed on the conversational user interface or a physical button implemented on a microphone, and ended upon deselecting the microphone icon displayed on the conversational user interface or the physical button implemented on the microphone. (touch screen button holds to speak… for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)

Re claims 7 and 14, Phillips teaches
7. The computer-implemented method of Claim 1, further comprising; prior to transmitting the speech data to the voice service provider: determining a set of intents by analyzing a plurality of voice commands, each voice command of the plurality of voice commands related to the spoken voice command; transmitting, from the mobile computing device to the voice service provider, the set of intents to cause the voice service provider to transform the speech data to an additional sequence of request text strings based on the spoken voice command and the plurality of voice commands. (intent must be determined prior to and in order to load the appropriate device/application for voice command and control in various contexts, and with TTS or audio prompts for the user to hear without looking at a screen or engaging a touch screen i.e. hearing and speaking to control, learned models and database, results from speech commands, discovering user intent such as play song, navigate to location, send message, etc.… to and from servers as well as locally, ASR, voice controlling of a device, learning system 0052 0059 0061 0082 0084-0086 0105 fig. 1c, 2, 3, 7,7b, 7c and related descriptive paragraphs to said figures)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10462603 B1	
Agri machine control

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov